Hononble       Charloy Leakhnrt, Pqo                        t


   _u rocordod  by nny UotmtyOlork la thl. St.t. tan-                                                      :
    tll tbue b.. b..n *itheA to 8uOb in8trunont
    o tu m in la a o r dnnowith
                            o   the p x wido a m o ? th la                                                     \
     ma tP an:         prorldlq            itut86r        that         mhoul6       thm   ilr-
    8trumnnt fl1.Ain th. otflo.of th. Qouaty Cl.*
    be mourity or 'illobllgntion tht hnm preprrty
    9X6&@   68 86ourlty in 6 686t6 or Btator other

    lo..blo. ..hv.lu. of .ll pprty
    Tenrlnthm    proportlonthtni4 property ln
    Ten8 bear8 to the total v.luo oi the prog6rty
    roauriry thr obUmtloa$ MA provldirg furthor,
     tht       OIOOpt        88      t0   r@M6al6         Or ~%6M iM 6               Or lO-
     aruod tntmn8t, th* 9mmirionr OS this 8ratioa
     .hfi       ZlOtapflJrtO i66tXUWtt8(riWl                                    iE%W-1
    or 6xt6n81068 of lnmtmam6at8 'therm~on 6t6gW
    undmr the provimlon8 0r thi8 Aat or the arm uenb
    ld hereby and mhll not .pplr to ianrtrwmat.
    given in thi reiundi.n@of lxlmtiq bonds or obll-
    ~tiono  where thm proaoaing inmtrunent of 8*our%ty
    W.8       .fuprd         iB      8OaOFbBO.        With            tilt8   ht,    Or ttM
    on. anended kareb~l                      revidod further thnt                     Wt.        tar
    leti&         in    tllb      Aot      6& u      -4               t0   OJl42:         hUB#-
    mnt,   the.on8 oi'the ip66t6.t A66mia6
     #.V.?81 iXl8tIUWMt8 ar0 05ntUj!O%'M.@U.l                                         &A+
     outmd to          IOOUF.         oa. obllption; lad'pm Idod fur-
     th6rtlmtwhenenae   rtup6Aa6~ruVi464   hemin,
    lu inrtnment   my b4 rao6mM in lny attBb8X of
    a~t~8iathi88~~dthO~6giaki~                 @O
              %@h%8lratioa 8b.11 not .ppl to inrtm-.
    aentm, ;tugmm,or othu ebU &"tioa8 t&nb,or
    on bewlf OS the Unlt*b St8 em or of thm State
    or Ten8   or any oorpernto l(wnot or in8truma-
    t.lity 4 the Waited Blatott, or of the 8t6t6 cb
    Ten., in a ur y inuout l (yorrnmenkl   Flrpou am
    lx p ~68eULn say Aot of the Oongremm oP the United
     8t.t.8       W     Of     th.            8lrture            ol    thr Utnta      et    Tmnm,
     aOr '8b.1xthi.                    Y
                                     860t @6 6ppl                t0    iMt-t8,              not68
     or other obli #on. t.k.n      b of on behalf of
     nat%olml Ikalx 8 A6866i.tion6   or6nalae$ tan&or.the                                              I
     l6u6 or th6 United 8kto8,           iamtru66nt8, not66
                                                          nor
     or other obli86tlonm t&ma       by or oa bahnlf of
     Stat.  Buakin#  aor l’.tiOB8’.f    th! 8tate Or Ten.
     aruted undu Titr l 1 6o f tha Redred dlvil8tnt-
     at.6  ot T.x.8,  aor .hdl tha ~roti.iOM Of thl.
     lmoti...pplyto obli&ntlonm .a!iMtl'UOMt8 meaurmd
                                                                         +,
.




    Eonorabl.        i%mrlmy     LmklmTt,          -66     8


            by ll... oa Or098 SB A r u n o r l l.al8ur.lpro-
            duotm, or to l.lnmtork or ?8rm E Pluu8t8, er                                    '-
            06   Sb8tnOt        O?   jU6&88at.

                     ‘I? the     nmount      .~oureA by .           lautrmmnl     1.
            not expro86oA tb uela ,o r It lny p a r to f the
            rmourlty A6.arlb.A in ln$ ailohIaotrunMt      6 p66rm
            to b8 lQO.t.A~witboUt the St.t. o? Twu    &
            County vlmrk8Inll require proe? by writ&n &?I-
            A.vlts O? muoh ?a&. ..~y    be ..~.8..l7 to dmkr-
            min. t&a nmount or thr tOr do..
                     *. . . . *

              It f8 W.1 1 66tthd th5t                      WhM     l  &WW.h.8.~ et mtr
    ma pert:.? the plrohme 688am66 8                       ibbt     or other obligrtion .of
    tho vendor, opulty irplimr a 1166                      tQ     660ur6 tha p6rfmm.60. 6f
    the   ..8uupt~on.           4s   TBS.   Jar.    46as       Burtea-X&w       00.    t.   atmn-
    anru,    cl7
              8. 1. 446; 8nn&er we.. vetBtmwll, m    8. v. lss;
    (togu1.z 'I.Z.ohrJ, 64 di.V. (m) 85S ~(W.'P.Bo?.). Bueh.
    trnnn0t10n 0rent.. q lie. la i8V.r or'thr~v.a4ar~.n Bh*



                   It    it    .t.,t.A   'th.i'th8'ihrt~t               &idoniir;“t~
    Ori&Ml   In(lObt.&...8    -6      1. ?8VO@ O? .II -Ilot 4-8y.
    l?ouevu. the 6puit6bl6 ~Xlsnobllgntlon or66t6A by the 6xeeu-
    tie. O? thO,'dWd     in qU..tfO.,    d... not Tull in ?WOr O?. 8hi8
                 but In favor         o?    t&o vendor         in the tnrtro'meat,6 lpi-
    x:2     l;Alvm.l.
                    fax lovled by Al-tiah
                   Tho                       00110 18 08 the *at&O
                 n&l a0 exemption i8 maa* neither i8 to oblly0i.n.
             tioa,
          !q trao hUBb6Bd to alto ar ob,tloa~         on boM.t+ea6..
    Th6n?or6, ,1trollm. that        al* deea 8 rob oat to the t.x.
    Tti. pn-6Xi.ti4    i.k.bt.dS.68    ‘.8ti   by, t . Wi?. 8-4      k
    o o ~8iAuo InAlxdv%?q 6t tB6 mmaut                            qt th6.t.x to b6 p.l(L,,
    mad the tof should ,be fi.6araAM tb.                          Mtbonmount    .8..Re#.


    APPROVBDSiPT.ZCO,
    /a/ ?rover Sml~*n
    YIRST ASSISTABE
    ATTtXUf8Y
           WWERAL